DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Apparatus Accurately Reducing Display Non-Uniformity.
Claim Objections
Claim 1 is objected to because of the following informalities:
As per claim 1, the limitation “the basis” should be “a basis”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pai (US 20090002264) in view of Kim (US 20150049076).
As per claim 1, Pai discloses a display apparatus (Fig. 3; [0035]) comprising:
a display panel (Fig. 4, #304) comprising a plurality of pixels (#404, 405) being arranged in a matrix, a plurality of scanning lines (#G531-G564) being connected to a group of pixels (#404, 405) being lined up in a row direction of the plurality of pixels (#404), and a plurality of data lines (#D1-DN) being connected to a group of pixels (#404, 405) being lined up in a column direction of the plurality of pixels (#404, 405; [0036]);
a scanning line drive unit (#401) to successively output a scanning line signal to the plurality of scanning lines (#G531-G564), the scanning line signal to select the group of pixels (#404, 405) being lined up in the row direction ([0037]);
a plurality of data line drive units (#402, 403), each being connected to two or more target data lines of the plurality of data lines (#D1-DN), to output a data line signal to each of the two or more target data lines, wherein the data line signal supplies a desired voltage to two or more target pixels of a group of pixels being selected by the scanning line signal, the two or more target pixels being connected to the two or more target data lines ([0036]; [0041]-[0042]); and
a timing control unit (#303) to transmit an image signal to each one of the plurality of data line drive units (#402, 403) and to control the operational timing of the scanning line drive unit (#401) and the plurality of data line drive units (#402, 403), the image signal being a signal to be the basis of the data line signal and comprising information on luminance that each pixel is to have ([0035]-[0037]; where the image 
However, Pai does not teach a first correction time is set individually for each one of the plurality of data line drive units, the first correction time indicating a delay amount when the image signal is transmitted;
a second correction time is set individually for each of the two or more target data lines, the second correction time indicating a delay amount when the data line signal is output;
the timing control unit transmits the image signal to each one of the plurality of data line drive units for each group of pixels being lined up in the row direction, while delaying the image signal by the first correction time being set for a relevant data line drive unit from a start time of transmission with respect to a relevant, group of pixels being lined up in the row direction based on a first clock signal; and
each one of the plurality of data, line drive units outputs the data line signal to each of the two or more target data lines, while delaying the data line signal by the second correction time being set for a relevant target data line from an output reference time with respect to the two or more target pixels based on a second clock signal being synchronized with the first clock signal.
Kim teaches a first correction time is set individually for each one of the plurality of data line drive units (Figs. 1-2, #101, 103, 105), the first correction time indicating a delay amount when the image signal is transmitted ([0051]-[0052]; [0064]-[0069]);

the timing control unit (#110) transmits the image signal to each one of the plurality of data line drive units (#101, 103, 105) for each group of pixels being lined up in the row direction ([0050]-[0052]; [0060]-[0061]; [0072]; where the respective frames inherently include group of pixels being lined up in the row direction), while delaying the image signal by the first correction time being set for a relevant data line drive unit from a start time of transmission with respect to a relevant, group of pixels being lined up in the row direction based on a first clock signal ([0072]; [0075]-[0077]); and
each one of the plurality of data line drive units outputs the data line signal to each of the two or more target data lines, while delaying the data line signal by the second correction time being set for a relevant target data line from an output reference time with respect to the two or more target pixels based on a second clock signal being synchronized with the first clock signal (Fig. 4; [0075]-[0080]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data line drive units of Pai to supply data voltages with delays disclosed by Kim so as to prevent noise generation resulting from electromagnetic interference (EMI)) (Kim: [0007]).
As per claim 2, Pai in view of Kim discloses the display apparatus according to claim 1, wherein the output reference time with respect, to the two or more target pixels is a first time point at which the data line drive unit (Kim: #101) starts to receive the image signal with respect to the two or more target pixels (Kim: Fig. 3; [0072]), a 
As per claim 4, Pai in view of Kim discloses the display apparatus according to claim 1, wherein the plurality of data line drive units (Kim: Fig. 1, #101, 103, 105) is arrayed along the row direction of the display panel (Kim: #140);
the scanning line drive unit (Kim: #130) is arranged at an end of the display panel (Kim: #140) in the row direction;
with respect to a first data line drive unit (Kim: #101) and a second data line drive unit (Kim: #103) neighboring each other in the plurality of data line drive units (Kim: #101, 103, 105), the first correction time being set for the second data line drive unit (Kim: #103) being arranged farther than the first data line drive unit (Kim: #101) from the end at which the scanning line drive unit (Kim: #130) is being arranged is equal to or greater than the first correction time being set for the first data line drive unit (Kim: #101; Fig. 3; [0072]); and,
with respect to a first target data line and a second target data line of the two or more target data lines, the first target, data line and the second target data line neighboring each other, the second correction time being set for the second target data line being arranged farther than the first target data line from the end at which the scanning line drive unit (Kim: #130) is being arranged is equal to or greater than the second correction time being set for the first target data line (Kim: Fig. 3; [0072]).

a first timing generating circuit to generate a first timing signal based on the first correction time being set for each one of the plurality of data line drive units (Kim: #101, 103, 105) and the first clock signal (Kim: [0050]-[0054]; where a first timing generating circuit is inherently present); and
an image signal storage circuit to latch and output, the image signal for each one of the plurality of data line drive units (Kim: #101, 103, 105) based on the first timing signal (Kim: [0050]-[0054]; where timing controller #110 includes color data inherently includes an image signal storage circuit).
As per claim 7, Pai in view of Kim discloses the display apparatus according to claim 1, wherein each one of the plurality of data line drive units (Kim: #101, 103, 105) comprises:
a second timing generating circuit to generate a second timing signal based on the second correction time being set for each of the two or more target data lines and the second clock signal (Kim: [0052]; [0077]-[0078]; where a second timing generating circuit is inherently present); and
a first image data storage circuit to latch and output image data for each of the two or more target pixels being extracted from the image signal with respect to the two or more target pixels, based on the second timing signal (Kim: [0052]; [0076]-[0078]; where a first image data storage circuit is inherently present in source drivers #201, 203, 205).
 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) teaches it would be obvious to one of ordinary skill in the art to duplicate parts to perform the same function. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duplicated parts such as a second image data storage circuit to store the image data for each of the two or more target pixels.
As per claim 9, Pai in view of Kim discloses the display apparatus according to claim 1, wherein the first clock signal and the second clock signal are clock signals sharing an original oscillation circuit (Kim: Fig. 7, #150_a; [0077]; [0098]), or clock signals generated by multiplying and/or dividing clock signals sharing an original oscillation circuit.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pai in view of Kim in view of Chen (US 20090129524).
As per claim 10, Pai in view of Kim discloses the display apparatus according to claim 1.
However, the prior art of Pai and Kim do not teach the first clock signal and the second clock signal are clock signals sharing an SSCG (Spread Spectrum Clock Generator), or clock signals generated by multiplying and/or dividing clock signals sharing an SSCG.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first and second clock signal of Pai in view of Kim sharing the spread spectrum clock generator disclosed by Chen so as to provide a method for generating spread spectrum clock signals, in which a modulation signal is provided and phase of a first input clock of a phase lock loop is modulated according to the modulation signal, such that frequency of an output clock generated by the phase lock loop varies periodically (Chen: [0008]). 
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display apparatus comprising a correction time is set individually for each one of a plurality of data line drive units, the correction time indicating a delay amount when an image signal is transmitted does not teach or fairly suggest for one group of pixels being lined up in the row direction, the time difference between a time point at which the data line signal is output to one data line of the plurality of data lines and a time point at which the data line signal is output to other one of data lines of the plurality of data lines is equal to the difference between the sum of the first correction time being set for the data line drive unit to which the one data line is .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622